

 
 
Exhibit 10.15

NVIDIA Corporation
 
2007 Equity Incentive Plan
 
Approved by the Compensation Committee:  April 24, 2007
Approved by the Stockholders:  June 21, 2007
Amended by the Compensation Committee: November 10, 2010
Termination Date:  April 23, 2017
 
1. General.
 
(a) Successor and Continuation of Prior Plans.  The Plan is intended as the
successor to and continuation of the NVIDIA Corporation 1998 Equity Incentive
Plan (the “1998 Plan”), the NVIDIA Corporation 1998 Non-Employee Directors’
Stock Option Plan, the NVIDIA Corporation 2000 Nonstatutory Equity Incentive
Plan, and the PortalPlayer, Inc. 2004 Stock Incentive Plan (together, the “Prior
Plans”).  Following the Effective Date, no additional stock awards shall be
granted under any of the Prior Plans and all newly granted Stock Awards shall be
subject to the terms of this Plan except as follows:  from the Effective Date
until September 30, 2007 (the “Transition Date”) (during which time the Company
anticipates taking such steps as are necessary or appropriate to permit
participation in the Plan by Employees, Directors or Consultants who are foreign
nationals or are employed outside the United States), the Company may grant
stock awards subject to the terms of the 1998 Plan covering up to an aggregate
of 100,000 shares of Common Stock to newly hired employees of the Company and
its Affiliates who are foreign nationals or are employed outside the United
States (such 100,000 share reserve, the “Foreign Transition Reserve”).  On the
Effective Date, all of the shares remaining available for issuance under the
Prior Plans (such reserve, including the Foreign Transition Reserve and shares
subject to issuance under outstanding options and other stock awards that were
previously granted under the Prior Plans, the “Prior Plan Reserve”) shall become
available for issuance under the Plan; provided, however, that the issuance of
shares upon the exercise of options or the settlement of stock awards granted
under the Prior Plans (including the issuance of shares upon the exercise or
settlement of any awards granted following the Effective Date subject to the
terms of the 1998 Plan from the Foreign Transition Reserve) shall occur from
this Plan and shall reduce the number of shares of Common Stock available for
issuance under this Plan as provided in Section 3 below.  Any shares of Common
Stock subject to outstanding options and stock awards granted under the Prior
Plans that expire or terminate for any reason prior to exercise or settlement
shall become available for issuance pursuant to Stock Awards granted hereunder
in accordance with the provisions of Section 3(b) below.  Except as expressly
set forth in this Section 1(a), all options and stock awards granted under the
Prior Plans shall remain subject to the terms of the Prior Plans with respect to
which they were originally granted.
 
(b) Eligible Award Recipients.  The persons eligible to receive Awards are
Employees, Directors and Consultants.
 
(c) Available Awards.  The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Restricted
Stock Awards, (iv) Restricted Stock Unit Awards, (v) Stock Appreciation Rights,
(vi) Performance Stock Awards, (vii) Performance Cash Awards, and (viii) Other
Stock Awards.
 
(d) Purpose.  The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Awards as set forth in
Section ‎1(b), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate, and to provide a means by
which such eligible recipients may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Stock Awards.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
2. Administration.
 
(a) Administration by Board.  The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section ‎2(c).
 
(b) Powers of Board.  The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
 
(i) To determine from time to time (A) which of the persons eligible under the
Plan shall be granted Awards; (B) when and how each Award shall be granted; (C)
what type or combination of types of Award shall be granted; (D) the provisions
of each Award granted (which need not be identical), including the time or times
when a person shall be permitted to receive cash or Common Stock pursuant to a
Stock Award; and (E) the number of shares of Common Stock with respect to which
a Stock Award shall be granted to each such person.
 
(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration.  The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan or Award fully effective.
 
(iii) To settle all controversies regarding the Plan and Awards granted under
it.
 
(iv) To accelerate the time at which a Stock Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.
 
(v) To suspend or terminate the Plan at any time.  Suspension or termination of
the Plan shall not impair rights and obligations under any Stock Award granted
while the Plan is in effect except with the written consent of the affected
Participant.
 
(vi) To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, relating to Incentive Stock Options and certain
nonqualified deferred compensation under Section 409A of the Code and/or to
bring the Plan or Stock Awards granted under the Plan into compliance therewith,
subject to the limitations, if any, of applicable law. However, except as
provided in Section ‎9(a) relating to Capitalization Adjustments, stockholder
approval shall be required for any amendment of the Plan that either (i)
materially increases the number of shares of Common Stock available for issuance
under the Plan, (ii) materially expands the class of individuals eligible to
receive Awards under the Plan, (iii) materially increases the benefits accruing
to Participants under the Plan or materially reduces the price at which shares
of Common Stock may be issued or purchased under the Plan, (iv) materially
extends the term of the Plan, or (v) expands the types of Awards available for
issuance under the Plan, but only to the extent required by applicable law or
listing requirements. Except as provided above, rights under any Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless (i) the Company requests the consent of the affected Participant, and
(ii) such Participant consents in writing.
 
(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (i) Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees, (ii) Section 422 of the
Code regarding Incentive Stock Options, or (iii) Rule 16b-3.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable than previously provided in the Award Agreement,
subject to any specified limits in the Plan that are not subject to Board
discretion; provided however, that, the rights under any Award shall not be
impaired by any such amendment unless (i) the Company requests the consent of
the affected Participant, and (ii) such Participant consents in
writing.  Notwithstanding the foregoing, subject to the limitations of
applicable law, if any, and without the affected Participant’s consent, the
Board may amend the terms of any one or more Awards if necessary to maintain the
qualified status of the Award as an Incentive Stock Option or to bring the Award
into compliance with Section 409A of the Code and the related guidance
thereunder.
 
(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.
 
(x) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States.
 
(c) Delegation to Committee.
 
(i) General.  The Board may delegate some or all of the administration of the
Plan to a Committee or Committees.  If administration of the Plan is delegated
to a Committee, the Committee shall have, in connection with the administration
of the Plan, the powers theretofore possessed by the Board that have been
delegated to the Committee, including the power to delegate to a subcommittee of
the Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board.  The Board may retain the authority to concurrently
administer the Plan with the Committee and may, at any time, revest in the Board
some or all of the powers previously delegated.
 
(ii) Section 162(m) and Rule 16b-3 Compliance.  In the sole discretion of the
Board, the Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.  In addition, the Board
or the Committee, in its sole discretion, may (A) delegate to a Committee who
need not be Outside Directors the authority to grant Awards to eligible persons
who are either (I) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Stock Award,
or (II) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code, and/or (B) delegate to a Committee who need not be
Non-Employee Directors the authority to grant Stock Awards to eligible persons
who are not then subject to Section 16 of the Exchange Act.
 
(d) Delegation to Officers.  The Board may delegate to one or more of the chief
executive officer, the chief financial officer, or the general counsel of the
Company the authority to do one or both of the following (i) designate Employees
to be recipients of Options (and, to the extent permitted by applicable law,
other Stock Awards) and the terms thereof, and (ii) determine the number of
shares of Common Stock to be subject to such Stock Awards granted to such
Employees; provided, however, that the Board resolutions regarding such
delegation shall specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such chief executive officer, chief
financial officer, or general counsel and that such chief executive officer,
chief financial officer, or general counsel may not grant a Stock Award to
himself or herself.  Notwithstanding anything to the contrary in this Section
‎2(d), the Board may not delegate to the chief executive officer, chief
financial officer, or general counsel the authority to determine the Fair Market
Value of the Common Stock pursuant to Section ‎13(v)(iii) below.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
 
(f) Cancellation and Re-Grant of Stock Awards.  Neither the Board nor any
Committee shall have the authority to: (i) reduce the exercise, strike or
purchase price of any outstanding Stock Awards under the Plan, or (ii) cancel
and re-grant any outstanding Stock Awards under the Plan that has the effect of
reducing the exercise, strike or purchase price of any outstanding Stock Award
under the Plan, in either case, unless the stockholders of the Company have
approved such an action within twelve (12) months prior to such an event.
 
3. Shares Subject to the Plan.
 
(a) Share Reserve. Subject to the provisions of Section ‎9(a) relating to
Capitalization Adjustments, the aggregate number of shares of Common Stock of
the Company that may be issued pursuant to Stock Awards after the Effective Date
shall not exceed one hundred one million, eight hundred forty-five thousand, one
hundred and seventy-seven (101,845,177) shares (the “2007 Plan Reserve”).  Such
maximum number of shares reserved for issuance consists of (i) all of the shares
remaining available for issuance under the Prior Plans (including shares subject
to issuance under outstanding stock awards previously granted under the Prior
Plans) and (ii) a number of shares, to be determined as of the date this 2007
Plan is approved by the stockholders, that when added to the number of shares
then remaining available for issuance under the Prior Plans, results in a total
reserve of 101,845,177 shares.
 
(b) Reversion of Shares to the Share Reserve.
 
(i) Shares Available For Subsequent Issuance.  If any (x) Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, (y) shares of Common Stock issued to a Participant
pursuant to a Stock Award are forfeited to or repurchased by the Company at
their original exercise or purchase price pursuant to the Company’s
reacquisition or repurchase rights under the Plan, including any forfeiture or
repurchase caused by the failure to meet a contingency or condition required for
the vesting of such shares, or (z) Stock Award is settled in cash, then the
shares of Common Stock not issued under such Stock Award, or forfeited to or
repurchased by the Company, shall revert to and again become available for
issuance under the Plan.
 
(ii) Shares Not Available for Subsequent Issuance.  If any shares subject to a
Stock Award are not delivered to a Participant because the Stock Award is
exercised through a reduction of shares subject to the Stock Award (i.e., “net
exercised”) or an appreciation distribution in respect of a Stock Appreciation
Right is paid in shares of Common Stock, the number of shares subject to the
Stock Award that are not delivered to the Participant shall not remain available
for subsequent issuance under the Plan.  If any shares subject to a Stock Award
are not delivered to a Participant because such shares are withheld in
satisfaction of the withholding of taxes incurred in connection with the
exercise of an Option, Stock Appreciation Right, or the issuance of shares under
a Restricted Stock Award or Restricted Stock Unit Award pursuant to Section
‎8(g), the number of shares that are not delivered to the Participant shall not
remain available for subsequent issuance under the Plan.  If the exercise price
of any Stock Award is satisfied by tendering shares of Common Stock held by the
Participant (either by actual delivery or attestation), then the number of
shares so tendered shall not remain available for subsequent issuance under the
Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c) Incentive Stock Option Limit.  Notwithstanding anything to the contrary in
this Section ‎3(c), subject to the provisions of Section ‎9(a) relating to
Capitalization Adjustments the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
under the Plan (including Incentive Stock Options granted under the Prior Plans)
shall be one hundred one million, eight hundred forty-five thousand, one hundred
and seventy-seven (101,845,177) shares of Common Stock. 
 
(d) Section 162(m) Limitation on Annual Grants.  Subject to the provisions of
Section ‎9(a) relating to Capitalization Adjustments, at such time as the
Company may be subject to the applicable provisions of Section 162(m) of the
Code, no Employee shall be eligible to be granted during any calendar year Stock
Awards whose value is determined by reference to an increase over an exercise or
strike price of at least one hundred percent (100%) of the Fair Market Value of
the Common Stock on the date the Stock Award is granted covering more than two
million (2,000,000) shares of Common Stock.
 
(e) Full Value Awards.  In general, with respect to Restricted Stock Awards,
Restricted Stock Unit Awards, Performance Stock Awards, Performance Cash Awards
that are settled in Common Stock, and Other Stock Awards (“Full Value Awards”),
the vesting period, together with the holding period after issuance, of such
Full Value Awards shall be not less than three (3) years (or one (1) year, in
the case of Full Value Awards that are granted or vest upon the achievement of
pre-determined performance criteria); provided, however, that the lapsing of
such periods may be accelerated in connection with a Corporate Transaction
and/or Change in Control or as otherwise expressly required herein.  Full Value
Awards that do not meet these guidelines shall be limited to five (5%) percent
of the 2007 Plan Reserve.
 
(f) Source of Shares.  The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market.
 
4. Eligibility.
 
(a) Eligibility for Specific Stock Awards.  Incentive Stock Options may be
granted only to Employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code).  Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants.
 
(b) Ten Percent Stockholders.  A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock on the
date of grant and the Option is not exercisable after the expiration of five (5)
years from the date of grant.
 
(c) Consultants.  A Consultant shall be eligible for the grant of a Stock Award
only if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act or a successor or similar form under the Securities Act (“Form
S-8”) is available to register either the offer or the sale of the Company’s
securities to such Consultant because of the nature of the services that the
Consultant is providing to the Company, because the Consultant is a natural
person, or because of any other rule governing the use of Form S-8.
 
 
 

--------------------------------------------------------------------------------

 
 
 
5. Option Provisions.
 
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
If an Option is not specifically designated as an Incentive Stock Option, then
the Option shall be a Nonstatutory Stock Option. The provisions of separate
Options need not be identical; provided, however, that each Option Agreement
shall include (through incorporation of provisions hereof by reference in the
Option Agreement or otherwise) the substance of each of the following
provisions:
 
(a) Term.  Subject to the provisions of Section ‎4(b) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten (10)
years from the date of its grant or such shorter period specified in the Option
Agreement (the “Expiration Date”).
 
(b) Exercise Price.  Subject to the provisions of Section ‎4(b) regarding Ten
Percent Stockholders, and notwithstanding anything in the Option Agreement to
the contrary, the exercise price of each Option shall not be less than the Fair
Market Value of the Common Stock subject to the Option on the date the Option is
granted.  Notwithstanding the foregoing, an Option may be granted with an
exercise price lower than the Fair Market Value of the Common Stock subject to
the Option if such Option is granted pursuant to an assumption or substitution
for another option in a manner consistent with the provisions of Sections 409A
and 424(a) of the Code (whether or not such options are Incentive Stock
Options).
 
(c) Consideration.  The purchase price of Common Stock acquired pursuant to the
exercise of an Option shall be paid, to the extent permitted by applicable law
and as determined by the Board in its sole discretion, by any combination of the
methods of payment set forth below.  The Board shall have the authority to grant
Options that do not permit all of the following methods of payment (or otherwise
restrict the ability to use certain methods) and to grant Options that require
the consent of the Company to utilize a particular method of payment.  The
methods of payment permitted by this Section ‎5(c) are:
 
(i) by cash, check, bank draft or money order payable to the Company;
 
(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;
 
(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;
 
(iv) by a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issued upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, that shares of Common Stock will no
longer be outstanding under an Option and will not be exercisable thereafter to
the extent that (A) shares are used to pay the exercise price pursuant to the
“net exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding
obligations;  or
 
 
 

--------------------------------------------------------------------------------

 
 
(v) in any other form of legal consideration that may be acceptable to the
Board.
 
(d) Transferability of Options.  The Board may, in its sole discretion, impose
such limitations on the transferability of Options as the Board shall
determine.  If the Board determines that an Option shall be transferable, the
Option shall contain such additional terms and conditions as the Board deems
appropriate.  In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options shall
apply:
 
(i) Restrictions on Transfer.  No ISO granted under this Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Nonqualified Stock
Options shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder; provided, however, that the Board may, in its sole
discretion, permit transfer of the Option in a manner consistent with applicable
tax and securities laws upon the Optionholder’s request.
 
(ii) Domestic Relations Orders.  Notwithstanding the foregoing, an Option may be
transferred pursuant to a domestic relations order, provided, however, that an
Incentive Stock Option may be deemed to be a Nonstatutory Stock Option as a
result of such transfer.
 
(iii) Beneficiary Designation.  Notwithstanding the foregoing, the Optionholder
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company and any broker designated by the Company
to effect Option exercises, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the
Option.  In the absence of such a designation, the executor or administrator of
the Optionholder’s estate shall be entitled to exercise the Option.
 
(e) Vesting of Options Generally.  The total number of shares of Common Stock
subject to an Option may vest and therefore become exercisable in periodic
installments that may or may not be equal.  The Option may be subject to such
other terms and conditions on the time or times when it may or may not be
exercised (which may be based on the satisfaction of Performance Goals or other
criteria) as the Board may deem appropriate.  The vesting provisions of
individual Options may vary; provided, however, that in all cases, in the event
that an Optionholder’s Continuous Service terminates as a result of his or her
death, then the Option shall become fully vested and exercisable as of the date
of termination of Continuous Service.  The provisions of this Section ‎5(e) are
subject to any Option provisions governing the minimum number of shares of
Common Stock as to which an Option may be exercised.
 
(f) Termination of Continuous Service.  Except as otherwise provided in the
applicable Option Agreement or other agreement between the Optionholder and the
Company, in the event that an Optionholder’s Continuous Service terminates
(other than upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination of Continuous Service) but
only within such period of time ending on the earlier of (i) the date ninety
(90) days following the termination of the Optionholder’s Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.  If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.
 
(g) Extension of Termination Date.  If the exercise of the Option following the
termination of the Optionholder’s Continuous Service (other than upon the
Optionholder’s death or Disability) would either (i) be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, or (ii) subject the
Optionholder to short-swing liability under Section 16(b) of the Exchange Act,
then the Option shall terminate on the earlier of (A) the expiration of a period
of ninety (90) days after the termination of the Optionholder’s Continuous
Service during which the exercise of the Option would not be in violation of
such registration requirements and would not subject the Optionholder to
short-swing liability under Section 16(b) of the Exchange Act, or (B) the
expiration of the term of the Option as set forth in the Option Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(h) Disability of Optionholder.  In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date twelve (12) months following such termination of Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.  If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.
 
(i) Death of Optionholder.  In the event that (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death (which termination
event shall give rise to acceleration of vesting as described in Section 5(e)
above), or (ii) the Optionholder dies within the period (if any) specified in
the Option Agreement after the termination of the Optionholder’s Continuous
Service for a reason other than death (which event shall not give rise to
acceleration of vesting as described in Section 5(e) above), then the Option may
be exercised (to the extent the Optionholder was entitled to exercise such
Option as of the date of death) by the Optionholder’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the option upon the Optionholder’s death, but only
within the period ending on the earlier of (A) the date eighteen (18) months
following the date of death (or such longer or shorter period specified in the
Option Agreement), or (B) the expiration of the term of such Option as set forth
in the Option Agreement.  If, after the Optionholder’s death, the Option is not
exercised within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.
 
(j) Non-Exempt Employees.  No Option granted to an Employee that is a non-exempt
employee for purposes of the Fair Labor Standards Act shall be first exercisable
for any shares of Common Stock until at least six (6) months following the date
of grant of the Option.  The foregoing provision is intended to operate so that
any income derived by a non-exempt employee in connection with the exercise or
vesting of an Option will be exempt from his or her regular rate of pay.
 
6. Provisions of Stock Awards other than Options.
 
(a) Restricted Stock Awards.  Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate.  To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate shall be
held in such form and manner as determined by the Board.  The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical, provided, however, that each Restricted Stock Award Agreement
shall include (through incorporation of the provisions hereof by reference in
the agreement or otherwise) the substance of each of the following provisions:
 
(i) Consideration.  A Restricted Stock Award may be awarded in consideration for
(A) past or future services rendered to the Company or an Affiliate, or (B) any
other form of legal consideration that may be acceptable to the Board in its
sole discretion and permissible under applicable law.
 
(ii) Vesting.  Shares of Common Stock awarded under a Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board; provided, however, that in all
cases, in the event a Participant’s Continuous Service terminates as a result of
his or her death, then the Restricted Stock Award shall become fully vested as
of the date of termination of Continuous Service.
 
(iii) Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition, any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.
 
(iv) Transferability.  Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Restricted Stock Unit Awards.  Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate.  The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical, provided,
however, that each Restricted Stock Unit Award Agreement shall include (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:
 
(i) Consideration.  At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.
 
(ii) Vesting.  At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate;
provided, however, that in all cases, in the event a Participant’s Continuous
Service terminates as a result of his or her death, then the Restricted Stock
Unit Award shall become fully vested as of the date of termination of Continuous
Service.
 
(iii) Payment.  A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.
 
(iv) Additional Restrictions.  At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
 
(v) Termination of Participant’s Continuous Service.  Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.
 
(vi) Compliance with Section 409A of the Code.  Notwithstanding anything to the
contrary set forth herein, any Restricted Stock Unit Award granted under the
Plan that is not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Restricted Stock Unit Award will comply
with the requirements of Section 409A of the Code.  Such restrictions, if any,
shall be determined by the Board and contained in the Restricted Stock Unit
Award Agreement evidencing such Restricted Stock Unit Award.  For example, such
restrictions may include, without limitation, a requirement that any Common
Stock that is to be issued in a year following the year in which the Restricted
Stock Unit Award vests must be issued in accordance with a fixed pre-determined
schedule.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Stock Appreciation Rights.  Each Stock Appreciation Right Agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate.  Stock Appreciation Rights may be granted as stand-alone Stock
Awards or in tandem with other Stock Awards.  The terms and conditions of Stock
Appreciation Right Agreements may change from time to time, and the terms and
conditions of separate Stock Appreciation Right Agreements need not be
identical; provided, however, that each Stock Appreciation Right Agreement shall
include (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
 
(i) Term.  No Stock Appreciation Right shall be exercisable after the expiration
of ten (10) years from the date of its grant or such shorter period specified in
the Stock Appreciation Right Agreement.
 
(ii) Strike Price. Each Stock Appreciation Right will be denominated in shares
of Common Stock equivalents.  Notwithstanding anything in the applicable Stock
Award Agreement to the contrary, the strike price of each Stock Appreciation
Right shall not be less than the Fair Market Value of the Common Stock
equivalents subject to the Stock Appreciation Right on the date of grant.
 
(iii) Calculation of Appreciation.  The appreciation distribution payable on the
exercise of a Stock Appreciation Right will be not greater than an amount equal
to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Common Stock
equal to the number of share of Common Stock equivalents in which the
Participant is vested under such Stock Appreciation Right, and with respect to
which the Participant is exercising the Stock Appreciation Right on such date,
over (B) the strike price that is determined by the Board on the date of grant
of the Stock Appreciation Right.
 
(iv) Vesting.  At the time of the grant of a Stock Appreciation Right, the Board
may impose such restrictions or conditions to the vesting of such Stock
Appreciation Right as it, in its sole discretion, deems appropriate; provided,
however, that in all cases, in the event a Participant’s Continuous Service
terminates as a result of his or her death, then the Stock Appreciation Right
shall become fully vested as of the date of termination of Continuous Service.
 
(v) Exercise.  To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
Stock Appreciation Right.
 
(vi) Payment.  The appreciation distribution in respect of a Stock Appreciation
Right may be paid in Common Stock, in cash, in any combination of the two or in
any other form of consideration, as determined by the Board and set forth in the
Stock Appreciation Right Agreement evidencing such Stock Appreciation Right.
 
(vii) Termination of Continuous Service.  In the event that a Participant’s
Continuous Service terminates, the Participant may exercise his or her Stock
Appreciation Right (to the extent that the Participant was entitled to exercise
such Stock Appreciation Right as of the date of termination of Continuous
Service) but only within such period of time ending on the earlier of (A) the
date ninety (90) days following the termination of the Participant’s Continuous
Service (or such longer or shorter period specified in the Stock Appreciation
Right Agreement), or (B) the expiration of the term of the Stock Appreciation
Right as set forth in the Stock Appreciation Right Agreement.  If, after
termination of Continuous Service, the Participant does not exercise his or her
Stock Appreciation Right within the time specified herein or in the Stock
Appreciation Right Agreement (as applicable), the Stock Appreciation Right shall
terminate.
 
(viii) Extension of Termination Date.  If the exercise of the Stock Appreciation
Right following the termination of the Participant’s Continuous Service would
either (A) be prohibited at any time solely because the issuance of shares of
Common Stock would violate the registration requirements under the Securities
Act, or (B) subject the Participant to short-swing liability under Section 16(b)
of the Exchange Act, then the Stock Appreciation Right shall terminate on the
earlier of (x) the expiration of a period of ninety (90) days after the
termination of the Participant’s Continuous Service during which the exercise of
the Stock Appreciation Right would not be in violation of such registration
requirements and would not subject the Participant to short-swing liability
under Section 16(b) of the Exchange Act, or (y) the expiration of the term of
the Stock Appreciation Right as set forth in the Stock Appreciation Right
Agreement.
 
(ix) Compliance with Section 409A of the Code.  Notwithstanding anything to the
contrary set forth herein, any Stock Appreciation Rights granted under the Plan
that are not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Stock Appreciation Rights will comply with
the requirements of Section 409A of the Code.  Such restrictions, if any, shall
be determined by the Board and contained in the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right.  For example, such
restrictions may include, without limitation, a requirement that a Stock
Appreciation Right that is to be paid wholly or partly in cash must be exercised
and paid in accordance with a fixed pre-determined schedule.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Performance Awards.
 
(i) Performance Stock Awards.  A Performance Stock Award is either a Restricted
Stock Award or Restricted Stock Unit Award that may be granted or may vest based
upon the attainment during a Performance Period of certain Performance Goals.  A
Performance Stock Award may, but need not, require the completion of a specified
period of Continuous Service. In the event a Participant’s Continuous Service
terminates as a result of his or her death, then the Performance Stock Award
shall be deemed to have been earned at the target level of performance, shall be
fully vested, and shall be issued promptly following the date of death.  The
length of any Performance Period, the Performance Goals to be achieved during
the Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained shall be conclusively determined by the
Committee in its sole discretion.  The maximum benefit that may be granted in a
calendar year to a Participant pursuant to this Section ‎6(d)(i) shall not
exceed the value of two million (2,000,000) shares of Common Stock.  In
addition, to the extent permitted by applicable law and the applicable Award
Agreement, the Board may determine that cash may be used in payment of
Performance Stock Awards.
 
(ii) Performance Cash Awards.  A Performance Cash Award is a cash award granted
pursuant to this Section 6(d)(ii) that is paid upon the attainment during a
Performance Period of certain Performance Goals.  A Performance Cash Award may
also require the completion of a specified period of Continuous Service.  The
length of any Performance Period, the Performance Goals to be achieved during
the Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained shall be conclusively determined by the
Committee in its sole discretion.  The maximum Performance Cash Award that may
be granted to a Participant in a calendar year and made subject to the future
attainment of one or more Performance Goals shall not exceed six million dollars
($6,000,000).  The Board may provide for or, subject to such terms and
conditions as the Board may specify, may permit a Participant to elect for, the
payment of any Performance Cash Award to be deferred to a specified date or
event.  The Committee may specify the form of payment of Performance Cash
Awards, which may be cash or other property, or may provide for a Participant to
have the option for his or her Performance Cash Award, or such portion thereof
as the Board may specify, to be paid in whole or in part in cash or other
property.  In addition, to the extent permitted by applicable law and the
applicable Award Agreement, the Board may determine that Common Stock authorized
under this Plan may be used in payment of Performance Cash Awards, including
additional shares in excess of the Performance Cash Award as an inducement to
hold shares of Common Stock.
 
(e) Other Stock Awards.  Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock may be granted either alone
or in addition to Stock Awards provided for under Section ‎5 and the preceding
provisions of this Section ‎6.  Subject to the provisions of the Plan, the Board
shall have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Other Stock Awards and all other terms and conditions of such Other
Stock Awards; provided, however, that in all cases, in the event a Participant’s
Continuous Service terminates as a result of his or her death, then any Other
Stock Awards held by such Participant shall become fully vested as of the date
of termination of Continuous Service.
 
7. Covenants of the Company.
 
(a) Availability of Shares.  During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.
 
(b) Securities Law Compliance.  The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award.  If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained.  A Participant shall not be eligible for the grant of a
Stock Award or the subsequent issuance of Common Stock pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities laws.
 
(c) No Obligation to Notify.  The Company shall have no duty or obligation to
any holder of a Stock Award to advise such holder as to the time or manner of
exercising such Stock Award.  Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised.  The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Miscellaneous.
 
(a) Use of Proceeds.  Proceeds from the sale of shares of Common Stock pursuant
to Stock Awards shall constitute general funds of the Company.
 
(b) Corporate Action Constituting Grant of Stock Awards.  Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.  If the Board determines that the terms of a Stock
Award do not reflect the appropriate exercise, strike or purchase price on the
appropriate date of grant in accordance with the requirements of the Plan, the
terms of the Stock Award shall be automatically corrected to reflect the
appropriate price or other terms provided for under the Plan, as determined by
the Board, without the need for consent of the Participant; provided, however,
that no such correction shall result in a direct or indirect reduction in the
exercise price or strike price of the Stock Award.
 
(c) Stockholder Rights.  No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
exercised the Stock Award pursuant to its terms and the Participant shall not be
deemed to be a stockholder of record until the issuance of the Common Stock
pursuant to such exercise has been entered into the books and records of the
Company.
 
(d) No Employment or Other Service Rights.  Nothing in the Plan, any Stock Award
Agreement or other instrument executed thereunder or in connection with any
Award granted pursuant to the Plan shall confer upon any Participant any right
to continue to serve the Company or an Affiliate in the capacity in effect at
the time the Award was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or (iii)
the service of a Director pursuant to the Bylaws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the Affiliate is incorporated, as the case may be.
 
(e) Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s) or any Board or
Committee resolutions related thereto.
 
(f) Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock.  The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (A) the issuance of the shares
upon the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (B) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws.  The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Withholding Obligations.  Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means: (i)
causing the Participant to tender a cash payment; (ii)  withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Award; provided, however, that no shares of
Common Stock are withheld with a value exceeding the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash; (iv)
withholding payment from any amounts otherwise payable to the Participant; or
(v) by such other method as may be set forth in the Stock Award Agreement.
 
(h) Electronic Delivery.  Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.
 
(i) Deferrals.  To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Common Stock or the payment
of cash, upon the exercise, vesting or settlement of all or a portion of any
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants.  Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee.  The Board is authorized to make deferrals of Stock Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.
 
(j) Compliance with 409A.  To the extent that the Board determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the
Code.  To the extent permitted by applicable law, the Plan and Award Agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued or amended after the Effective Date.  Notwithstanding any provision of
the Plan to the contrary, in the event that following the Effective Date the
Board determines that any Award may be subject to Section 409A of the Code and
related Department of Treasury guidance (including such Department of Treasury
guidance as may be issued after the Effective Date), the payment of benefits
under such Award shall be accelerated to the minimum extent necessary so that
the benefit is not subject to the provisions of Section 409A(a)(1) of the Code;
provided, however, that if the payment of benefits pursuant to such accelerated
schedule would still be subject to Section 409A(a)(1) of the Code, the payment
of such benefits shall not be so accelerated and shall instead be delayed to the
first possible payment date after the intended payment date so that such
benefits are not subject to the provisions of Section 409A(a)(1) of the Code, so
long as no such adjustments shall result in payments under the Award being
subject to Section 409A(a)(1) of the Code.  In addition, to the greatest extent
permitted by applicable law, the Board may adopt such amendments to the Plan and
the applicable Award Agreement (including but not limited to increasing the
exercise price of an Award to the extent required for the avoidance of the tax
consequences set forth in Section 409A(a)(1)) or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board determines are necessary or
appropriate to (i) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.
 
9. Adjustments upon Changes in Common Stock; Corporate Transactions.
 
(a) Capitalization Adjustments.  In the event of a Capitalization Adjustment,
the Board, in order to prevent diminution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, shall
appropriately adjust: (i) the class(es) and maximum number of securities subject
to the Plan pursuant to Section ‎3(a); (ii) the class(es) and maximum number of
securities that may be issued pursuant to the exercise of Incentive Stock
Options pursuant to Section ‎3(c), and (iii) the class(es) and maximum number of
securities that may be awarded to any person pursuant to Section ‎3(d) and
‎6(d)(i), and (iv) the class(es) and number of securities and price per share of
stock subject to outstanding Stock Awards.  The Board shall make such
adjustments, and its determination shall be final, binding and conclusive.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Dissolution or Liquidation.  Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, and upon
ten (10) days prior written notice, all outstanding Stock Awards (other than
Stock Awards consisting of vested and outstanding shares of Common Stock not
subject to the Company’s right of repurchase) shall terminate immediately prior
to the completion of such dissolution or liquidation, and the shares of Common
Stock subject to the Company’s repurchase rights may be repurchased by the
Company notwithstanding the fact that the holder of such Stock Award is
providing Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.
 
(c) Corporate Transaction.
 
(i) Stock Awards May Be Assumed.  Except as otherwise stated in the Stock Award
Agreement, in the event of a Corporate Transaction, any surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume or continue any or all Stock Awards outstanding under the
Plan or may substitute similar stock awards for Stock Awards outstanding under
the Plan (including but not limited to, awards to acquire the same consideration
paid to the stockholders of the Company pursuant to the Corporate Transaction),
and any reacquisition or repurchase rights held by the Company in respect of
Common Stock issued pursuant to Stock Awards may be assigned by the Company to
the successor of the Company (or the successor’s parent company, if any), in
connection with such Corporate Transaction.  A surviving corporation or
acquiring corporation (or its parent) may choose to assume or continue only a
portion of a Stock Award or substitute a similar stock award for only a portion
of a Stock Award.
 
(ii) Stock Awards Not Assumed Held by Current Participants.  Except as otherwise
stated in the Stock Award Agreement (including an option and stock award
agreement subject to the terms of the Prior Plans, which terms remain applicable
as to outstanding options and stock awards thereunder), in the event of a
Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue any or all
outstanding Stock Awards or substitute similar stock awards for such outstanding
Stock Awards, then with respect to Stock Awards that have not been assumed,
continued or substituted and that are held by Participants whose Continuous
Service has not terminated prior to the effective time of the Corporate
Transaction (referred to as the “Current Participants”), the vesting of such
Stock Awards (and, if applicable, the time at which such Stock Awards may be
exercised) shall (contingent upon the effectiveness of the Corporate
Transaction) be accelerated in full to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (or, if the Board shall
not determine such a date, to the date that is five business (5) days prior to
the effective time of the Corporate Transaction), and such Stock Awards shall
terminate if not exercised (if applicable) at or prior to the effective time of
the Corporate Transaction, and any reacquisition or repurchase rights held by
the Company with respect to such Stock Awards shall lapse (contingent upon the
effectiveness of the Corporate Transaction).
 
(iii) Stock Awards Not Assumed Held by Persons other than Current
Participants.  Except as otherwise stated in the Stock Award Agreement
(including an option and stock award agreement subject to the terms of the Prior
Plans, which terms remain applicable as to outstanding options and stock awards
thereunder), in the event of a Corporate Transaction in which the surviving
corporation or acquiring corporation (or its parent company) does not assume or
continue any or all outstanding Stock Awards or substitute similar stock awards
for such outstanding Stock Awards, then with respect to Stock Awards that have
not been assumed, continued or substituted and that are held by persons other
than Current Participants, the vesting of such Stock Awards (and, if applicable,
the time at which such Stock Award may be exercised) shall not be accelerated
and such Stock Awards (other than a Stock Award consisting of vested and
outstanding shares of Common Stock not subject to the Company’s right of
repurchase), upon advance written notice by the Company of at least five (5)
business days to the holders of such Stock Awards, shall terminate if not
exercised (if applicable) prior to the effective time of the Corporate
Transaction; provided, however, that any reacquisition or repurchase rights held
by the Company with respect to such Stock Awards shall not terminate and may
continue to be exercised notwithstanding the Corporate Transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Change in Control.
 
(i) Stock Awards May Be Assumed.  Except as otherwise stated in the Stock Award
Agreement, in the event of a Change in Control, any surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume or continue any or all Stock Awards outstanding under the
Plan or may substitute similar stock awards for Stock Awards outstanding under
the Plan (including but not limited to, awards to acquire the same consideration
paid to the stockholders of the Company pursuant to the Change in Control), and
any reacquisition or repurchase rights held by the Company in respect of Common
Stock issued pursuant to Stock Awards may be assigned by the Company to the
successor of the Company (or the successor’s parent company, if any), in
connection with such Change in Control.  A surviving corporation or acquiring
corporation (or its parent) may choose to assume or continue only a portion of a
Stock Award or substitute a similar stock award for only a portion of a Stock
Award.
 
(ii) Stock Awards Not Assumed Held by Current Participants.  Except as otherwise
stated in the Stock Award Agreement (including an option and stock award
agreement subject to the terms of the Prior Plans, which terms remain applicable
as to outstanding options and stock awards thereunder), in the event of a Change
in Control in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue any or all outstanding Stock Awards
or substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by Current Participants, the vesting of such Stock Awards (and, if
applicable, the time at which such Stock Awards may be exercised) shall
(contingent upon the effectiveness of the Change in Control) be accelerated in
full to a date prior to the effective time of such Change in Control as the
Board shall determine (or, if the Board shall not determine such a date, to the
date that is five business (5) days prior to the effective time of the Change in
Control), and such Stock Awards shall terminate if not exercised (if applicable)
at or prior to the effective time of the Change in Control, and any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards shall lapse (contingent upon the effectiveness of the Change in
Control).
 
(iii) Stock Awards Not Assumed Held by Persons other than Current
Participants.  Except as otherwise stated in the Stock Award Agreement
(including an option and stock award agreement subject to the terms of the Prior
Plans, which terms remain applicable as to outstanding options and stock awards
thereunder), in the event of a Change in Control in which the surviving
corporation or acquiring corporation (or its parent company) does not assume or
continue any or all outstanding Stock Awards or substitute similar stock awards
for such outstanding Stock Awards, then with respect to Stock Awards that have
not been assumed, continued or substituted and that are held by persons other
than Current Participants, the vesting of such Stock Awards (and, if applicable,
the time at which such Stock Award may be exercised) shall not be accelerated
and such Stock Awards (other than a Stock Award consisting of vested and
outstanding shares of Common Stock not subject to the Company’s right of
repurchase), upon advance written notice by the Company of at least five (5)
business days to the holders of such Stock Awards, shall terminate if not
exercised (if applicable) prior to the effective time of the Change in Control;
provided, however, that any reacquisition or repurchase rights held by the
Company with respect to such Stock Awards shall not terminate and may continue
to be exercised notwithstanding the Change in Control.
 
(iv) Additional Provisions.  A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant.  A Stock Award may vest as to all or any portion of the shares
subject to the Stock Award (i) immediately upon the occurrence of a Change in
Control, whether or not such Stock Award is assumed, continued, or substituted
by a surviving or acquiring entity in the Change in Control, and/or (ii) in the
event a Participant’s Continuous Service is terminated, actually or
constructively, within a designated period following the occurrence of a Change
in Control.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Termination or Suspension of the Plan.
 
(a) Plan Term.  Unless sooner terminated by the Board pursuant to Section ‎2,
the Plan shall automatically terminate on the day before the tenth (10th)
anniversary of the earlier of (i) the date the Plan is adopted by the Board or a
duly authorized Committee, or (ii) the date the Plan is approved by the
stockholders of the Company.  The Board may suspend the Plan at anytime.  No
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.
 
(b) No Impairment of Rights.  Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.
 
11. Effective Date of Plan.
 
This Plan shall become effective on the Effective Date.
 
12. Choice of Law.
 
The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
 
13. Definitions.
 
As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:
 
(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” as such terms are defined in Rule 405 of the Securities Act.  The
Board shall have the authority to determine the time or times at which “parent”
or “subsidiary” status is determined within the foregoing definition.
 
(b) “Award” means a Stock Award or a Performance Cash Award.
 
(c) “Board” means the Board of Directors of the Company.
 
(d) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company.  Notwithstanding the foregoing, the
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)  “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
 
(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction.  Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or (B)
solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;
 
(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
 
(iii) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or
 
(iv) individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.
 
For avoidance of doubt, the term Change in Control shall not include a sale of
assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.
 
Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Awards subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.
 
(f) “Code” means the Internal Revenue Code of 1986, as amended.
 
(g) “Committee” means a committee of one (1) or more Directors to whom authority
has been delegated by the Board in accordance with Section ‎2(c).
 
(h) “Common Stock” means the common stock of the Company.
 
(i) “Company” means NVIDIA Corporation, a Delaware corporation.
 
(j) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services.  However,
service solely as a Director, or payment of a fee for such service, shall not
cause a Director to be considered a “Consultant” for purposes of the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
(k) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an “Affiliate” as
determined by the Board in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate.  To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of: (i)
any leave of absence approved by the Board of the chief executive officer of the
Company, including sick leave, military leave or any other personal leave; or
(ii) transfers between the Company, an Affiliate, or their
successors.  Notwithstanding the foregoing, and except as otherwise required by
applicable law or as otherwise determined by the Committee, a leave of absence
shall be treated as Continuous Service for purposes of vesting in a Stock Award
only on those days on which the Participant is using Company-paid vacation time
and floating holidays and for the first ninety (90) days of leave during which
the Participant is not being paid through such vacation time and floating
holidays.
 
(l) “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
 
(i) a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;
 
(ii) a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;
 
(iii) the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or
 
(iv) the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.
 
(m) “Covered Employee” shall have the meaning provided in Section 162(m)(3) of
the Code and the regulations promulgated thereunder.
 
(n) “Director” means a member of the Board.
 
(o) “Directors’ Plan” means the Company’s 1998 Non-Employee Directors’ Stock
Option Plan.
 
(p) “Disability” means, with respect to a Participant,  the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, as provided in Section 22(e)(3) and 409A(a)(2)(c)(i) of
the Code.
 
(q) “Effective Date” means the effective date of this Plan document, which is
the date of the 2007 Annual Meeting of Stockholders of the Company provided this
Plan is approved by the Company’s stockholders at such meeting.
 
(r) “Employee” means any person employed by the Company or an
Affiliate.  However, service solely as a Director, or payment of a fee for such
services, shall not cause a Director to be considered an “Employee” for purposes
of the Plan.
 
(s) “Entity” means a corporation, partnership, limited liability company or
other entity.
 
(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
(u) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date as
set forth in Section ‎11, is the Owner, directly or indirectly, of securities of
the Company representing more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities.
 
(v) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
 
(i) If the Common Stock is listed on any established stock exchange including
the Nasdaq Global Select Market or the Nasdaq Global Market, the Fair Market
Value of a share of Common Stock shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange (or
the exchange with the greatest volume of trading in the Common Stock) on the
date of determination, as reported in The Wall Street Journal or such other
source as the Board deems reliable.  Unless otherwise provided by the Board, if
there is no closing sales price (or closing bid if no sales were reported) for
the Common Stock on the date of determination, then the Fair Market Value shall
be the closing selling price (or closing bid if no sales were reported) on the
last preceding date for which such quotation exists.
 
(ii) If the Common Stock is listed or traded on the Nasdaq Capital Market, the
Fair Market Value of a share of Common Stock shall be the mean between the bid
and asked prices for the Common Stock on the date of determination, as reported
in The Wall Street Journal or such other source as the Board deems
reliable.  Unless otherwise provided by the Board, if there is no closing sales
price (or closing bid if no sales were reported) for the Common Stock on the
date of determination, then the Fair Market Value shall be the mean between the
bid and asked prices for the Common Stock on the last preceding date for which
such quotation exists.
 
(iii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith and in accordance with Section
409A of the Code.
 
(w) “Incentive Stock Option” means an Option which qualifies as an “incentive
stock option” within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
 
(x) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
 
(y) “Nonstatutory Stock Option” means an Option that does not qualify as an
Incentive Stock Option.
 
(z) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
 
(aa) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.
 
(bb) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant.  Each
Option Agreement shall be subject to the terms and conditions of the Plan.
 
(cc) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
 
(dd) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section ‎6(d).
 
(ee) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant.  Each Other Stock Award Agreement shall be subject to
the terms and conditions of the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
(ff) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
 
(gg) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
 
(hh) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.
 
(ii) “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section ‎6(d)(ii).
 
(jj) “Performance Criteria” means the one or more criteria that the Board shall
select for purposes of establishing the Performance Goals for a Performance
Period.  The Performance Criteria that shall be used to establish such
Performance Goals may be based on any one of, or combination of, on a U.S.
generally accepted accounting standards or non- generally accepted accounting
standards basis, the following: (i) earnings per share; (ii) earnings before
interest, taxes and depreciation; (iii) earnings before interest, taxes,
depreciation and amortization (EBITDA); (iv) total stockholder return; (v)
return on equity; (vi) return on assets, investment, or capital employed; (vii)
operating margin; (viii) gross margin; (ix) operating income; (x) net income
(before or after taxes); (xi) net income (after exclusion of extraordinary items
as determined in the discretion of the Board); (xii) net operating income;
(xiii) net operating income after tax; (xiv) pre- and after-tax income; (xv)
pre-tax profit; (xvi) operating cash flow; (xvii) sales or revenue targets;
(xviii) orders and revenue; (xix) increases in revenue or product revenue; (xx)
expenses and cost reduction goals; (xxi) improvement in or attainment of expense
levels; (xxii) improvement in or attainment of working capital levels; (xxiii)
economic value added (or an equivalent metric); (xxiv) market share; (xxv) cash
flow; (xxvi) cash flow per share; (xxvii) share price performance; (xxviii) debt
reduction; (xxix) implementation or completion of projects or processes; (xxx)
customer satisfaction; (xxxi) stockholders’ equity; (xxxii) quality measures;
and (xxxiii) to the extent that an Award is not intended to comply with Section
162(m) of the Code, other measures of performance selected by the Board.  As
determined by the Board, any of the Performance Criteria may be absolute as to
the Company or relative to a peer group and any of the Performance Criteria may
be measured on the corporate level or on a business group or division
level.  All Performance Criteria may be subject to an adjustment for a one-time
accounting charge.  Partial achievement of the specified criteria may result in
the payment or vesting corresponding to the degree of achievement as specified
in the Stock Award Agreement or the written terms of a Performance Cash
Award.  The Board shall, in its sole discretion, define the manner of
calculating the Performance Criteria it selects to use for such Performance
Period.
 
(kk) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria.  Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices.  At the
time of the grant of any Award, the Board is authorized to determine whether,
when calculating the attainment of Performance Goals for a Performance Period:
(i) to exclude restructuring and/or other nonrecurring charges; (ii) to exclude
exchange rate effects, as applicable, for non-U.S. dollar denominated net sales
and operating earnings; (iii) to exclude the effects of changes to generally
accepted accounting standards required by the Financial Accounting Standards
Board; (iv) to exclude the effects of any statutory adjustments to corporate tax
rates; and (v) to exclude the effects of any “extraordinary items” as determined
under generally accepted accounting principles.  In addition, the Board retains
the discretion to reduce or eliminate the compensation or economic benefit due
upon attainment of Performance Goals.
 
 
 

--------------------------------------------------------------------------------

 
 
(ll) “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Stock Award
or a Performance Cash Award.  Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.
 
(mm) “Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section ‎6(d)(i).
 
(nn) “Plan” means this NVIDIA Corporation 2007 Equity Incentive Plan.
 
(oo) “Prior Plans” means the Company’s 1998 Equity Incentive Plan and 2000
Nonstatutory Equity Incentive Plan as in effect immediately prior to the
Effective Date.
 
(pp) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section ‎6(a).
 
(qq) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant.  Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.
 
(rr) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section ‎6(b).
 
(ss) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant.  Each Restricted Stock
Unit Award Agreement shall be subject to the terms and conditions of the Plan.
 
(tt) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
 
(uu) “Securities Act” means the Securities Act of 1933, as amended.
 
(vv) “Stock Appreciation Right” means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of Section
‎6(c).
 
(ww) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant.  Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.
 
(xx) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Option, a Restricted Stock Award, a Restricted Stock Unit
Award, a Stock Appreciation Right, a Performance Stock Award, or any Other Stock
Award.
 
(yy) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant.  Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.
 
(zz) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%) .
 
(aaa) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.
 





 
 

--------------------------------------------------------------------------------

 
